Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 1 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 2 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 3 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 4 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 5 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 6 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 7 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 8 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 9 of 169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 10 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 11 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 12 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 13 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 14 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 15 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 16 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 17 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 18 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 19 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 20 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 21 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 22 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 23 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 24 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 25 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 26 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 27 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 28 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 29 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 30 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 31 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 32 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 33 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 34 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 35 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 36 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 37 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 38 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 39 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 40 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 41 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 42 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 43 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 44 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 45 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 46 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 47 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 48 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 49 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 50 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 51 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 52 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 53 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 54 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 55 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 56 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 57 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 58 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 59 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 60 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 61 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 62 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 63 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 64 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 65 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 66 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 67 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 68 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 69 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 70 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 71 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 72 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 73 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 74 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 75 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 76 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 77 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 78 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 79 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 80 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 81 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 82 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 83 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 84 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 85 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 86 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 87 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 88 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 89 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 90 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 91 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 92 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 93 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 94 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 95 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 96 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 97 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 98 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 99 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 100 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 101 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 102 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 103 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 104 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 105 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 106 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 107 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 108 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 109 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 110 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 111 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 112 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 113 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 114 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 115 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 116 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 117 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 118 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 119 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 120 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 121 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 122 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 123 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 124 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 125 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 126 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 127 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 128 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 129 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 130 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 131 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 132 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 133 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 134 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 135 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 136 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 137 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 138 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 139 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 140 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 141 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 142 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 143 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 144 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 145 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 146 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 147 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 148 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 149 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 150 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 151 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 152 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 153 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 154 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 155 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 156 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 157 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 158 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 159 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 160 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 161 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 162 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 163 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 164 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 165 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 166 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 167 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 168 of
                                        169
Case 21-30085-hdh11 Doc 180-1 Filed 02/18/21   Entered 02/18/21 23:40:28   Page 169 of
                                        169
